Name: Council Decision (CFSP) 2017/1427 of 4 August 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  international trade;  maritime and inland waterway transport;  Africa
 Date Published: 2017-08-05

 5.8.2017 EN Official Journal of the European Union L 204/99 COUNCIL DECISION (CFSP) 2017/1427 of 4 August 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333 (1). (2) On 29 June 2017, the United Nations Security Council adopted Resolution (UNSCR) 2362 (2017) extending the application of measures to vessels loading, transporting or discharging petroleum, including crude oil and refined petroleum products, illicitly exported or attempted to be exported from Libya and further specifying the listing criteria. (3) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/1333 is amended as follows: (1) in Article 6, paragraph 1 is replaced by the following: 1. Member States may, in accordance with paragraphs 5 to 9 of UNSCR 2146 (2014) and paragraph 2 of UNSCR 2362 (2017), inspect on the high seas designated vessels, using all measures commensurate to the specific circumstances, in full compliance with international humanitarian law and international human rights law, as may be applicable, carry out such inspections and direct the vessel to take appropriate actions to return petroleum, including crude oil and refined petroleum products, with the consent of and in coordination with the Government of Libya, to Libya.; (2) Article 7 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A Member State that is the flag State of a designated vessel shall, if the designation by the Committee has so specified, direct the vessel not to load, transport, or discharge petroleum, including crude oil and refined petroleum products, illicitly exported from Libya aboard the vessel, in the absence of direction from the Government of Libya focal point, as referred to in paragraph 3 of UNSCR 2146 (2014).; (b) paragraph 5 is replaced by the following: 5. Financial transaction by nationals of Member States or entities under their jurisdiction or from the territories of Member States with respect to petroleum, including crude oil and refined petroleum products, illicitly exported from Libya aboard designated vessels, shall, if the designation by the Committee has so specified, be prohibited.; (3) in Article 8, paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons designated and subjected to travel restrictions by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015) and paragraph 11 of UNSCR 2362 (2017), as listed in Annex I.; (4) in Article 9, paragraph 1 is replaced by the following: 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities designated and subjected to an asset freeze by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19 and 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015) and paragraph 11 of UNSCR 2362(2017), as listed in Annex III, shall be frozen.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015. p. 34).